DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 28 July 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/PREM C SINGH/               Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020), Spicer (US 2009/0050530), and Ward (2016/0362609).
Regarding claims 1-2, 8-9, 13-17, Stabel teaches passing plastic waste to a pyrolysis reactor to melt the plastic, and feeding the produced recycle waste pyrolysis oil to a steam cracker to produce olefins (column 2, lines 34-50 and column 1, lines 1-25).  
Stabel does not explicitly disclose (1) combining the plastic derived pyrolysis oil with another cracker stream (2) the location of the steam and the plastic derived oil feed injections.
Regarding (1), Stabel teaches that the waste pyrolysis oil may fully replace a conventional naphtha feed (column 1, lines 5-25).  Ward teaches a similar process for steam cracking, which envisions blending plastic derived pyrolysis oil with naphtha, in order to improve the economics of the conventional naphtha steam cracker [0010].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended a conventional naphtha feed with the plastic derived pyrolysis oil of Stabel/Ward, for the benefit of improving the economic situation of conventional steam crackers.  
Regarding (2), Buchanan teaches it is conventional to introduce steam cracker feeds into the convection section, through crossover, and into radiant [0005].
Spicer also teaches a steam cracking furnace with multiple injection points for hydrocarbons; steam; fluids including liquid hydrocarbon, water, or steam; and additional diluents (see figure, [0003-0004], [0059-0070]).  Spicer teaches that vaporized feedstock is mixed with steam and introduced into the radiant section [0003].  Spicer diluents include steam or diluent hydrocarbons [0061] introduced downstream of the inlet to the convection section [0061], see figure.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate injection points in the steam cracking furnace for each of the components in view of Spicer and Buchanan teachings.  It is not seen where such a modification would result in any new or unexpected results. 
Regarding claim 3, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount of pyrolysis oil with respect to the naphtha, for the benefit of obtaining the desired coke inhibition.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 5, Stabel teaches residence times of about 0.02 to about 2 seconds (column 1, lines 29-35), which overlaps with the claimed range. 
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020), Spicer (US 2009/0050530), and Ward (2016/0362609) as applied to claim 1 above, and further in view of Hover (US 5,639,937).
Regarding claim 4, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the steam to hydrocarbon ratio.
However, Hover teaches a similar process for steam cracking of plastic derived pyrolysis oils.  Hover teaches steam to hydrocarbon ratios of 0.1-2 (column 3, lines 60-62), which overlaps with the claimed ratio.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Hover conditions in order to obtain the desired steam cracked products.  
Regarding claim 23, the previous combination teaches the vapour/hydrocarbon ratio, as discussed with respect to claim 4 above.  Further, Spicer teaches vapor liquid mixture introduced at temperatures of between 315-510°C, and will be adjusted based on boiling curve  of the feedstocks.  Examiner notes that the 510°C of Spicer is close enough to the claimed 520°C that the same or similar results would be achieved. See MPEP 2144.05, I: A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Further, Buchanan teaches similar steam cracking using temperatures of 788-843°C [0005].
In view of Spicer teachings of selecting temperatures based on boiling curve of feedstock, and Buchanan steam cracking conditions, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the feed and reaction temperatures, based on feedstock properties and desired products, in order to obtain the desired reaction products.  See MPEP 2144.05, II: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020), Spicer (US 2009/0050530), and Ward (2016/0362609) as applied to claim 1 above, and further in view of Reed (US 5,656,150).
Regarding claims 11-12, the previous combination teaches the limitations of claim 1 as discussed above.
Further, Reed teaches that in addition to naphtha, other conventional steam cracking feeds include ethane, propane, butane, and mixtures thereof (column 2, lines 10-26).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a feed including the ethane, propane, or butane components alone or in mixture with the naphtha and pyrolysis oil (column 2, lines 10-26).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to select the amount of each feedstock based of coking tendency, availability, and economic considerations.  It is not seen where such a selection would result in any new or unexpected results.
Claims 6-7, 10, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020), Spicer (US 2009/0050530), and Ward (2016/0362609), as applied to claim 1 above, and further in view of Spicer ’16 (US 2016/0168479).
Regarding claims 6-7, 10, and 18-19, the previous combination teaches the limitations of claim 1 as discussed above.
Stabel/Ward teach plastic derived pyrolysis oils fed into steam crackers.
Spicer 2009 further teaches various introduction points for steam cracker feed, steam, and hydrocarbon diluents. 
Further, Spicer ’16 teaches that steam crackers may contain multiple conduits for feedstocks [0039].  In this regard, the multiple Ward mixture of feeds may be introduced into separate inlets of the steam cracker, such as those disclosed by Spicer ’16.  Examiner additionally notes that the selection of order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV, C).  In this regard, the person having ordinary skill in the art may introduce the Ward conventional naphtha feedstock, prior to introduction of the pyrolysis derived oil.  It is not seen where such an order of introduction of feeds to the steam cracker would result in any new or unexpected results, as both feeds will be subject to the same reaction conditions in the steam cracker, to produce the same olefin products.  
Alternatively, the person having ordinary skill in the art may use the diluent inlet of Spicer ’09 to introduce the plastic derived pyrolysis oil of the previous combination, since the plastic derived pyrolysis oil is a hydrocarbon, as specified by Spicer to serve as diluent [0061].  Since the plastic derived pyrolysis oil is suitable as a steam cracking feed, it is not seen where it would create any desirable results to introduce at a downstream location.  Examiner notes that the pyrolysis oil would be suitable as a diluent, since it is a hydrocarbon, and inert to the process, thus not creating any undesirable reactions.
Regarding claims 20-21, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount of pyrolysis oil with respect to the naphtha, for the benefit of obtaining the desired coke inhibition.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 22, Stabel teaches residence times of about 0.02 to about 2 seconds (column 1, lines 29-35), which overlaps with the claimed range. 

Response to Arguments
Applicant's arguments filed have been fully considered and are addressed by the updated rejections, which contain further clarification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Related US Applications: 17083590, 17083586, 17083592, 17090976 – cover similar process including pyrolysis oil cracking
US Application 16881032 – is related and could result in potential double patenting rejections depending on how the claims are amended
US 4,176,045 – Leftin – previously cited for teaching steam cracking pyrolysis oil
US 5,364,995 – Kirkwood teaches polymer cracking and steam racking
US 2016/0264885 – Narayanaswamy teaches integrated process for upgrading waste plastics
US 2013/0296619 – teaches steam cracking of py oil from biomass feeds alone or in combination with other hydrocarbon feedstocks.
US 2008/0207974 – teaches steam cracking hydrocarbons with water and dilution steam
US 2018/0170832 – teaches steam cracking with convection, radiant, and crossover sections
US 2009/0054716 – teaches steam cracking with multiple injection points
US 2017/0081594 – teaches steam cracking furnace with multiple injection points
US 5,713,483 – teaches feeding waste plastic derived pyrolysis products to steam cracking
US 5,523,502 – teaches flexible light olefins production in a steam cracker
US 2016/0362609 – Ward teaches feeding plastic derived products to steam cracking to replace a portion of the naphtha feed [0010]
US 5,656,150 – Reed previously cited for antifoulant introduction to a steam cracker at the crossover

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771